This case is in all essential respects identical with cause No. 30727, City of Tulsa v. Emmett Johnson et al.,193 Okla. 501, 145 P.2d 198, this day decided. The disposition of the cause in the trial court corresponds to the disposition made by the trial court in cause No. 30727, supra, except that the money judgment was for a different amount. The issues presented to this court are the same except that no cross-petition has been filed by the defendant in error, a distinction which is immaterial.
Our decision in cause No. 30727, supra, determines the issues in this appeal, and the opinion and syllabus in that case is adopted as the opinion and syllabus in this case.
This cause is therefore reversed, with directions to enter judgment in favor of the defendant city.
CORN, C. J., GIBSON, V. C. J., and OSBORN, BAYLESS, WELCH, HURST, and ARNOLD, JJ., concur. RILEY, J., dissents. *Page 506